991 F.2d 806
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Bernadine T. PEARSON, Plaintiff-Appellant Cross-Appellee,v.FEDERAL EXPRESS CORPORATION, a Delaware Corporation,Defendant-Appellee Cross-Appellant.
Nos. 91-1355, 91-1374.
United States Court of Appeals, Tenth Circuit.
April 19, 1993.

1
Before SEYMOUR and ANDERSON, Circuit Judges, and RUSSELL,* District Judge.


2
ORDER AND JUDGMENT**


3
DAVID L. RUSSELL, District Judge.


4
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cases are therefore ordered submitted without oral argument.


5
These appeals stem from litigation based upon plaintiff's allegations of discrimination on the basis of race, sex, age, and handicapped status in her employment relationship with defendant.   Plaintiff asserted claims under 42 U.S.C. § 1981, 42 U.S.C. §§ 2000e-2000e-17 (Title VII), the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-34, and Colorado state law.


6
In appeal No. 91-1355, plaintiff appeals the district court's orders denying her relief on her claims alleging the discriminatory denial of promotional opportunities, discriminatory harassment and adverse personnel actions, breach of public policy based upon defendant's purported retaliation against her for filing a workers' compensation claim, breach of an implied covenant of good faith and fair dealing, and breach of an implied employment contract.   The district court denied plaintiff relief on these claims, dismissing them under either Fed.R.Civ.P. 12 or 37 or granting defendant summary judgment under Fed.R.Civ.P. 56.


7
This court will review decisions addressing motions to dismiss and for summary judgment de novo.   See Applied Genetics Int'l, Inc. v. First Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir.1990) (summary judgment motion);   Ayala v. Joy Mfg. Co., 877 F.2d 846, 847 (10th Cir.1989) (motion to dismiss).   We will accept all well-pleaded allegations of the complaint as true and construe them in the light most favorable to plaintiff.   Williams v. Meese, 926 F.2d 994, 997 (10th Cir.1991).   We will also view the evidence in the record in the light most favorable to plaintiff.   Deepwater Invs., Ltd. v. Jackson Hole Ski Corp., 938 F.2d 1105, 1110 (10th Cir.1991).   Decisions dismissing claims under Rule 37 for failure to obey a discovery order will be reviewed only for an abuse of discretion.   Willner v. University of Kan., 848 F.2d 1023, 1030 (10th Cir.1988), cert. denied, 488 U.S. 1031 (1989).   Upon consideration of the record and the parties' arguments, we conclude the district court did not err in denying plaintiff relief on these claims.1


8
Plaintiff also challenges the district court's denial of a motion to compel defendant to produce certain employee records.   After reviewing the record, we are not convinced that the district court abused its discretion in denying this discovery motion.   See Sil-Flo, Inc. v. SFHC, Inc., 917 F.2d 1507, 1514 (10th Cir.1990) (discovery orders reviewed only for abuse of discretion).


9
In its cross-appeal, No. 91-1374, defendant challenges the district court's decision declining to impose an award of attorney's fees and costs against plaintiff in light of her failure to comply with a discovery order.   The decision to award sanctions in such a case is left to the sound discretion of the district court.   See Willner, 848 F.2d at 1030.   Again we conclude that there was no abuse of discretion.


10
The judgments of the United States District Court for the District of Colorado are AFFIRMED.


11
The mandates shall issue forthwith.



*
 Honorable David L. Russell, District Judge, United States District Court for the Western District of Oklahoma, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


1
 Defendant's motion to strike the documents plaintiff attached to her reply brief that were not part of the district court record is granted.   See Boone v. Carlsbad Bancorporation, Inc., 972 F.2d 1545, 1549 n. 1 (10th Cir.1992) (appellate court will not consider documents not before district court)